PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/059,386
Filing Date: 9 Aug 2018
Appellant(s): Maeda et al.



__________________
Christopher M. Tobin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2021 (“Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” There are no new grounds of rejection.

WITHDRAWN REJECTIONS
The following grounds of rejection made in the July 28, 2020 action are not presented for review on appeal because they have been withdrawn by the examiner. See the Advisory Action mailed November 5, 2020.
The obviousness-type double patenting rejections are withdrawn.
The rejection of claim 20 under 35 U.S.C. 112 is withdrawn.  


(2) Response to Argument
Claims 18-41 are rejected under 35 U.S.C. 251 because the declaration does not set forth an error appropriate for reissue. More particularly, the examiner determined that the error being relied upon to support this reissue application was already corrected in the same way in the parent application 14/605,715, which has issued as RE 46,059. The reissue declaration filed 11/2/2018 stated that:
The error upon which this broadening reissue is based is corrected by changing “a plurality of vertical resonator structures of columnar shape jointed to a surface of the metal layer” to “a vertical resonator structure having columnar shape and electrically connected to the metal layer” in claim 18 of this reissue application.


Appellant argues that the error is being corrected in a different way because claim 9 of RE 46,059 requires “a vertical resonator structure of columnar shape” while claim 18 of the current application is drawn to “at least one columnar-shaped vertical resonator structure.” Appellant argues that these differ substantially because the former is limited to a single resonator, while the latter is open to either a single resonator or more than one resonator.
The problem with appellant’s argument is that in patent claims “a” or “an” means “one or more” and is not limited to “one.” As the Federal Circuit has stated:
“[t]his court has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[] a clear intent” to limit “a” or “an” to “one.” Id. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule.

Baldwin Graphic Systems, Inc. v. Siebert, Inc., 512 F.3d 1338, 1342-43 (Fed. Cir. 2008). Here, nothing in the claims, specification, or prosecution history necessitates a departure from the general rule. Both “a” and “at least one” mean the same thing: one or more. This is particularly so as we are still in prosecution, and the appellant could have amended the claims to clearly require a single resonator if desired. The purpose of reissue is to correct errors in the original patent. Once applicant has corrected an error it is corrected, and therefore such an error 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.